 Case 17-63627-pwb          Doc 42      Filed 01/10/19 Entered 01/10/19 09:47:27             Desc
                                             Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                                      Case No. A17-63627-PWB
         MICHAEL LYN JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Mary Ida Townson, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/02/2017.

         2) The plan was confirmed on 11/15/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/05/2018.

         5) The case was dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $45,480.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-63627-pwb           Doc 42      Filed 01/10/19 Entered 01/10/19 09:47:27                          Desc
                                             Page 2 of 5



Receipts:

        Total paid by or on behalf of the debtor              $17,526.01
        Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $17,526.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,388.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,274.35
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,662.35

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal        Int.
Name                               Class     Scheduled      Asserted         Allowed         Paid           Paid
13/7, LLC                      Unsecured        1,509.00       1,604.91         1,604.91           0.00         0.00
13/7, LLC                      Unsecured           942.00        941.62           941.62           0.00         0.00
AT&T MOBILITY II LLC           Unsecured             0.00        640.35           640.35           0.00         0.00
CITY OF SPRINGDALE             Unsecured             0.00        270.00           270.00           0.00         0.00
DEPARTMENT STORES NATIONAL BANKUnsecured             0.00        384.96           384.96           0.00         0.00
EAGLE LOAN COMPANY OF OHIO, INC.Unsecured       1,382.00       1,382.30         1,382.30           0.00         0.00
FORD MOTOR CREDIT              Unsecured              NA           0.00         8,401.58           0.00         0.00
FORD MOTOR CREDIT              Secured         27,305.00     26,976.58        18,575.00      10,448.98       510.48
INFINITE ENERGY, INC.          Unsecured           245.00        244.98           244.98           0.00         0.00
INTERNAL REVENUE SERVICE       Priority               NA         527.02           527.02           0.00         0.00
INTERNAL REVENUE SERVICE       Secured         23,000.00       5,230.00         5,230.00        772.88       131.32
INTERNAL REVENUE SERVICE       Unsecured              NA     15,887.47        15,887.47            0.00         0.00
LVNV FUNDING, LLC              Unsecured             0.00        324.28           324.28           0.00         0.00
MICHIGAN DEPARTMENT OF TREASURYUnsecured        9,513.00       9,498.77         9,498.77           0.00         0.00
MID AMERICA BANK & TRUST       Unsecured           299.00        305.11           305.11           0.00         0.00
PORTFOLIO RECOVERY ASSOCIATES Unsecured         6,762.00       5,196.53         5,196.53           0.00         0.00
PORTFOLIO RECOVERY ASSOCIATES Unsecured              0.00        472.75           472.75           0.00         0.00
REVIVER FINANCIAL, LLC         Unsecured        1,099.99       1,099.99         1,099.99           0.00         0.00
Hunter Warfield                Unsecured        3,924.00            NA               NA            0.00         0.00
Interstate Credit Collections  Unsecured           293.00           NA               NA            0.00         0.00
Meade & Associates             Unsecured           187.00           NA               NA            0.00         0.00
National Credit Adjusters, Llc Unsecured        1,099.00            NA               NA            0.00         0.00
Plaza Services, Llc            Unsecured           589.00           NA               NA            0.00         0.00
Recovery One                   Unsecured             0.00           NA               NA            0.00         0.00
Rent Recovery Solution         Unsecured        3,164.00            NA               NA            0.00         0.00
Rise Credit                    Unsecured             0.00           NA               NA            0.00         0.00
Rise Credit                    Unsecured             0.00           NA               NA            0.00         0.00
Safco                          Unsecured             0.00           NA               NA            0.00         0.00
Spectrum                       Unsecured           523.09           NA               NA            0.00         0.00
Credit Collection Services     Unsecured           288.03           NA               NA            0.00         0.00
Credit Management, LP          Unsecured           339.00           NA               NA            0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-63627-pwb                   Doc 42         Filed 01/10/19 Entered 01/10/19 09:47:27                          Desc
                                                        Page 3 of 5



Scheduled Creditors:
Creditor                                                  Claim            Claim         Claim        Principal        Int.
Name                                           Class    Scheduled         Asserted      Allowed         Paid           Paid
Credit One Bank Na                         Unsecured          280.00              NA           NA             0.00         0.00
Fst Premier                                Unsecured          801.00              NA           NA             0.00         0.00
Fst Premier                                Unsecured          421.00              NA           NA             0.00         0.00
Autotrakk                                  Unsecured            0.00              NA           NA             0.00         0.00
Autotrakk                                  Unsecured            0.00              NA           NA             0.00         0.00
CITY OF SPRINGDALE                         Priority           349.00              NA           NA             0.00         0.00
Ad Astra Recovery                          Unsecured          590.00              NA           NA             0.00         0.00
American General Financial/Springleaf Fi   Unsecured            0.00              NA           NA             0.00         0.00
Visa Dept Store National Bank/Macy's       Unsecured          337.00              NA           NA             0.00         0.00
SUMMIT MANAGEMENT SERVICES                 Unsecured       2,609.34          2,855.52     2,855.52            0.00         0.00


Summary of Disbursements to Creditors:
                                                                           Claim            Principal                Interest
                                                                         Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                                      $0.00             $0.00                    $0.00
      Mortgage Arrearage                                                    $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                                          $18,575.00        $10,448.98                  $510.48
      All Other Secured                                                 $5,230.00           $772.88                  $131.32
TOTAL SECURED:                                                         $23,805.00        $11,221.86                  $641.80

Priority Unsecured Payments:
       Domestic Support Arrearage                                          $0.00                  $0.00                $0.00
       Domestic Support Ongoing                                            $0.00                  $0.00                $0.00
       All Other Priority                                                $527.02                  $0.00                $0.00
TOTAL PRIORITY:                                                          $527.02                  $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                            $49,511.12                 $0.00                $0.00


Disbursements:

          Expenses of Administration                                         $5,662.35
          Disbursements to Creditors                                        $11,863.66

TOTAL DISBURSEMENTS :                                                                                       $17,526.01




UST Form 101-13-FR-S (9/1/2009)
 Case 17-63627-pwb           Doc 42     Filed 01/10/19 Entered 01/10/19 09:47:27                 Desc
                                             Page 4 of 5




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/10/2019                             By: /s/ Mary Ida Townson
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
 Case 17-63627-pwb        Doc 42     Filed 01/10/19 Entered 01/10/19 09:47:27           Desc
                                          Page 5 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                         )      CHAPTER 13
MICHAEL LYN JONES                              )
                                               )      CASE NO. A17-63627-PWB
                                               )
DEBTOR                                         )

                                CERTIFICATE OF SERVICE

This is to Certify that I have this day served the following with a copy of the foregoing Chapter
13 Trustee's Final Report and Account by depositing in the United States Mail a copy of same in
a properly addressed envelope with adequate postage thereon.

  MICHAEL LYN JONES
  1390 NORTHSIDE DR NW
  APT 2226
  ATLANTA, GA 30318

I further certify that I have on this day electronically filed the pleading using the Bankruptcy
Court's Electronic Filing program, which sends a notice of this document and an accompanying
link to this document to the following parties who have appeared in this case under the
Bankruptcy Court's Electronic Case Filing program:

   BERRY & ASSOCIATES

DATED: 01/10/2019                                                        /S/
                                                    Mary Ida Townson, Chapter 13 Trustee
                                                    State Bar No. 715063
                                                    191 Peachtree Street
                                                    Suite 2200
                                                    Atlanta, GA 30303-1740
                                                    (404) 525-1110
                                                    maryidat@atlch13tt.com




UST Form 101-13-FR-S (9/1/2009)
